Where a debt has been discharged by accord and satisfaction for less than its amount, there remains no such moral obligation to pay the balance as will support a subsequent promise to that effectOtherwise of a discharge which is not the mere act of the party, but by operation of law; e. g. an insolvent discharge.When the plaintiff relies on a subsequent promise to pay a debt previously discharged, he must declare upon or reply it specially; and cannot avail himself of it under general pleadings.This case is erroneously ■ reported in 25 Wend. 384; the opinion there published having been delivered to Mr. Wendell by mistake. The question was held under advisement for one or two terms, and the Chief Justice finally acquiesced in the opinion of the court as delivered by Mr. Justice Cowen, and reported in 1 Hill, 532.(a)